

Exhibit 10.1
 
CONSENT AND THIRD AMENDMENT TO VISHAY INTERTECHNOLOGY, INC.
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
     THIS CONSENT AND THIRD AMENDMENT (“Third Amendment”) is made as of this
June 11, 2010, by and among the financial institutions signatory hereto
(individually a “Lender,” and any and all such financial institutions
collectively, the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), Vishay Intertechnology, Inc. (“Vishay”)
and the other Permitted Borrowers as defined therein (together with Vishay, the
“Borrowers”).
 
RECITALS
 
     A. The Borrowers have entered into that certain Fourth Amended and Restated
Credit Agreement dated as of June 24, 2008 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”)
with each of the Lenders and the Agent pursuant to which the Lenders agreed,
subject to the satisfaction of certain terms and conditions, to extend or to
continue to extend financial accommodations to the Borrowers, as provided
therein, which has been previously amended by that certain First Amendment dated
as of December 12, 2008 and that certain Second Amendment dated as of July 31,
2009.
 
     B. Vishay has notified the Agent and the Lenders that it and certain of its
Subsidiaries intend to transfer their measurement and foil resistor and related
assets (“Measurement and Foil Resistor Assets”), which will be more particularly
described in a Master Separation and Distribution Agreement (“Separation and
Distribution Agreement”) to be entered into between Vishay and Vishay Precision
Group Inc. (“VPG”) substantially in the form of the draft delivered to Agent on
May 19, 2010 (with any material changes to be acceptable to Agent), to VPG and
certain foreign and domestic Subsidiaries of VPG (collectively, the “VPG
Entities”) pursuant to the transaction steps outlined in Annex A to this Third
Amendment (“Transaction Steps”), and subsequently to spin-off the VPG Entities
to the owners of the Equity Interests of Vishay (“Vishay Shareholders”) by a
dividend of the Equity Interests of the VPG Entities (“VPG Spin-Off”).
 
     C. The Agent and the Lenders have agreed to consent to the foregoing
transactions and to make certain amendments and modifications to the Credit
Agreement in each case as described below, but only on the terms and conditions
set forth in this Third Amendment.
 
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Borrowers, Agent and the Lenders agree:
 
1. The Agent and the requisite Lenders hereby: (a) consent to (i) the transfer
or contribution of the Measurement and Foil Resistor Assets to the VPG Entities
(whether through direct
 
1
 

--------------------------------------------------------------------------------



transfers or contributions or through a series of transfers and contributions by
and among the VPG Entities), (ii) the merger or consolidation of any
Subsidiaries that own any Measurement and Foil Resistor Assets into or with any
of the VPG Entities in order to facilitate the VPG Spin-Off, which such
Subsidiaries are identified in the Separation and Distribution Agreement or the
Transaction Steps or otherwise approved by Agent and (iii) the performance of
the other Transaction Steps, all provided that (x) at the time of any such
merger or consolidation, substantially all of the assets owned by such
Subsidiaries consist of Measurement and Foil Resistor Assets (such Subsidiaries
shall be referred to herein as the “Permitted Spin-Off Subsidiaries”) and (y)
the aggregate net book value of the Measurement and Foil Resistor Assets at the
time of the consummation of the VPG Spin-Off (meaning “total assets” on the date
of the VPG Spin-Off, measured in accordance with GAAP, and presented in a manner
consistent with the combined and consolidated financial statements which appear
in VPG’s registration statement on Form 10 filed with the U.S. Securities and
Exchange Commission on March 31, 2010) shall not exceed $250,000,000, all such
consents to be given retroactive effect to the date such actions were taken, (b)
consent to the cash payment by Vishay to VPG, as a capital contribution deemed
to have been made immediately prior to the VPG Spin-Off under Section 2.17 of
the Separation and Distribution Agreement in respect of VPG Net Cash (as defined
therein), provided that, (i) at the time of such payment, no Event of Default
under Sections 9.1(a), 9.1(b) or 9.1(j) of the Credit Agreement has occurred and
is continuing and (ii) if the amount of such cash payment had been added to the
aggregate net book value of the Measurement and Foil Resistor Assets at the time
of the consummation of the VPG Spin-Off (as determined above), such aggregate
amount would still not have exceeded $250,000,000; (c) consent to the dividend
of the Equity Interests of the VPG Entities to the Vishay Shareholders, provided
that the VPG Entities do not own any assets other than the Measurement and Foil
Resistor Assets and the Equity Interests of the Permitted Spin-Off Subsidiaries,
(d) consent to the release of the Guaranties of any Permitted Spin-Off
Subsidiaries and to the release of Liens granted to the Agent over the Equity
Interests of the Permitted Spin-Off Subsidiaries and the Measurement and Foil
Resistor Assets upon the receipt by Agent of satisfactory evidence of the
consummation of the VPG Spin-Off in compliance with this Third Amendment, which
releases shall be deemed to occur simultaneously with the consummation of the
VPG Spin-Off, (e) agree to amend Section 7.4 as set forth in this Third
Amendment, such amendment to become effective as of the last day of the fiscal
quarter during which the VPG Spin-Off shall have been consummated and (f) agree
(i) that the distributions, contributions and other transfers (including any
sales) of the Measurement and Foil Assets as part of the Transaction Steps shall
not constitute Asset Sales under the Credit Agreement, (ii) that the transfer of
assets, as consented to in clause (a) above, shall be excluded from the
calculation of the limits set forth in Section 8.2(f) of the Credit Agreement
and (iii) that any intercompany loans made as part of the Transaction Steps
(other than any such loans made by Company or a Domestic Subsidiary (other than
VPG) which remain outstanding after the VPG Spin-Off) shall not be required to
be evidenced by Intercompany Notes or encumbered under any of the Collateral
Documents; in each case as to clauses (a) through (f) hereof, provided that (X)
the conditions set forth in Section 19 of this Third Amendment have been
satisfied, (Y) the VPG Spin-Off is consummated on or before December 31, 2010
and (Z) no Default or Event of Default exists at the time the VPG Spin-Off is
consummated after giving effect to this Third Amendment. If the VPG Spin-Off is
not consummated on or before December 31, 2010, the Company agrees promptly to
deliver, or cause to be delivered, to Agent, with respect to each VPG Entity,
the applicable Pledge
 
2
 

--------------------------------------------------------------------------------



Agreements, Guaranties, other Collateral Documents and other documents that
would be required to be delivered with respect to such entity under Section
7.16.
 
2. Section 1 of the Credit Agreement is hereby amended as follows:
 

     
     (a) The following definitions are hereby added to Section 1 of the Credit
Agreement:
 
     “Israeli-Owned Subsidiaries” shall mean each Subsidiary of the Company
which is owned, directly or indirectly, by an Israeli Subsidiary and which is
not, itself, an Israeli Subsidiary.
 
     “Third Amendment” shall mean the Consent and Third Amendment to Vishay
Intertechnology, Inc. Fourth Amended and Restated Credit Agreement dated as of
June 11, 2010.
 
     “VPG Spin-Off” is defined in Section 1 of the Third Amendment.
 
     “VPG Spin-Off Effective Date” shall mean the date that the VPG Spin-Off has
been consummated.
 
     (b) The definition of “Equity Offering” is amended to add the following
sentence to the end of such definition:
 
     “For avoidance of doubt, the VPG Spin-Off shall not be deemed to be an
Equity Offering.”
 
     (c) The following definition is amended and restated in its entirety, as
follows:
 
     “Wholly Owned Subsidiary(ies)” shall mean any of Company’s direct or
indirect Subsidiaries whose Equity Interests (other than directors’ or
qualifying shares to the extent required under applicable law) are owned
entirely by any other Wholly Owned Subsidiary and/or Company, and for the
avoidance of doubt, shall include the Israeli Subsidiaries and the Israeli-Owned
Subsidiaries.
     

 
3. Section 7.3(h) of the Credit Agreement is hereby amended and restated as
follows:
 

     
     “(h) promptly following the consummation of the VPG Spin-Off, deliver to
Agent evidence satisfactory to Agent that the VPG Spin-Off has been consummated;
and”
     

 
4. Section 7.4 of the Credit Agreement is hereby amended and restated (such
amendment and restatement not to become effective unless and until the
occurrence of the VPG Spin-Off, as set forth above), as follows:
 
3
 

--------------------------------------------------------------------------------




     
“7.4 Tangible New Worth. Maintain, on a Consolidated basis, as of the last day
of each fiscal quarter, (i) beginning with the fiscal quarter ending December
31, 2006 to but not including the fiscal quarter during which the VPG Spin-Off
Effective Date occurs, Tangible Net Worth in an amount not less than One Billion
Dollars ($1,000,000,000), plus the sum of the Net Income Adjustment and the
Equity Offering Adjustment and (ii) beginning with the fiscal quarter during
which the VPG Spin-Off occurs, Tangible Net Worth in an amount not less than One
Billion Dollars ($1,000,000,000), plus the Equity Offering Adjustment for each
fiscal quarter commencing with such fiscal quarter and, commencing with the
fiscal quarter ending March 31, 2011, the Net Income Adjustment for each fiscal
quarter ending after December 31, 2010.”
     

 
5. Section 7.16 of the Credit Agreement is amended to replace the period at the
end of subparagraph (a) with a semicolon, and to insert after semicolon, the
following proviso:
 

     
“provided, however, that, notwithstanding the foregoing clauses (i) through
(iv), above, each Israeli-Owned Subsidiary shall only be required under this
Section 7.16 to execute and deliver pledges over any Equity Interests owned by
it to the extent that it is also a Foreign Permitted Borrower and then only to
the extent of any Advances made under this Agreement to it (but not securing any
Advances to the Company or any of the other Permitted Borrowers).”
     

 
6. Section 7.16 of the Credit Agreement is amended to replace the period of the
end of subparagraph (b) with a semicolon, and to insert after the semicolon, the
following proviso:
 

     
“provided, however, that notwithstanding the foregoing clauses (i) through (v),
above, no Subsidiary which is an Israeli-Owned Subsidiary shall be required to
execute and deliver a Guaranty.”
     

 
7. Section 7.16 of the Credit Agreement is amended to add the following as new
subparagraph (c) immediately following the end of subparagraph (b):
 

     
“(c) Collateral Documents. With respect to each Person which becomes a
Significant Domestic Subsidiary subsequent to June 11, 2010, within thirty days
of the date such Person becomes a Significant Domestic Subsidiary, cause such
new Significant Domestic Subsidiary to execute and deliver to Agent such
security agreements and other collateral loan documents (or, if appropriate,
joinder agreements to any such existing documents), in each case in form and
substance reasonably acceptable to the Agent (but subject to similar limitations
and exclusions as those contained in the existing Collateral Documents), as
Agent may reasonably require to perfect its lien over such assets as may be
perfected against by the filing of Uniform Commercial Code financing statements
in the appropriate filing offices and by the filing of appropriate evidences of
Lien in the United States Patent and Trademark Office and the United States
Copyright Office, (i) excluding, however, for the avoidance of doubt, (X) any
Liens over the following assets: any fee and leasehold interests in real
property, domestic assets registered and/or located abroad, assets which by
their terms expressly prohibit
     

 
4
 

--------------------------------------------------------------------------------




     
Vishay or any of its Significant Domestic Subsidiaries from granting a Lien over
such assets (unless Article 9 of the Uniform Commercial Code specifies that a
lien over such asset may be perfected regardless of such prohibition), bank
accounts, securities accounts and certain other types of assets which, in the
Agent’s sole determination, are of de minimis or limited value) and (Y) any
requirement that Vishay and its Significant Domestic Subsidiaries execute and
deliver, or cause to be executed and delivered, any account control agreements,
landlord collateral access agreement and/or bailee waivers and (ii) subject only
to such Liens as are permitted under the Credit Agreement, together with such
authority documents, opinions and other related documents as the Agent may
reasonably request.”
     

 
8. Section 8.2(a) of the Credit Agreement is amended and restated in its
entirety, as follows:
 

     
“(a) any Subsidiary may be merged or consolidated with or into Company (so long
as Company shall be the continuing or surviving corporation); any Domestic
Subsidiary may be merged or consolidated with or into any Wholly-Owned Domestic
Subsidiary (so long as such Wholly-Owned Domestic Subsidiary shall be the
continuing or surviving entity); and any Foreign Subsidiary may be merged or
consolidated with or into any Wholly Owned Domestic Subsidiary or into any
Wholly Owned Foreign Subsidiary (excluding the Israeli Subsidiaries and the
Israeli-Owned Subsidiaries) so long as such Wholly-Owned Domestic Subsidiary or
such Wholly Owned Foreign Subsidiary shall be the continuing or surviving
entity); provided that if the merging or consolidating Foreign Subsidiary is a
Permitted Borrower, the survivor shall satisfy the requirements for becoming a
Permitted Borrower hereunder or, if it does not become a Permitted Borrower, it
shall execute and deliver the documents required pursuant to Sections 2.1(a)(ii)
and (iii) as though it were becoming a Permitted Borrower (subject to the other
terms and conditions hereof);”
     

 
9. Section 8.2(b) of the Credit Agreement is amended and restated in its
entirety, as follows:
 

     
“(b) (i) any Israeli Subsidiary owned directly by Company or any Domestic
Subsidiary may merge with or into another such Israeli Subsidiary or sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to such Subsidiary and (ii) any Israeli Subsidiary not
owned directly by Company or any Domestic Subsidiary may merge with or into
another such Israeli Subsidiary or sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to such
Subsidiary and (iii) any Israeli-Owned Subsidiary may merge or consolidate with
any other such Israeli-Owned Subsidiary or sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
such Subsidiary (provided that, in the case of each of clause (i), (ii) and
(iii) hereof, if the merging or transferor Subsidiary is a Permitted Borrower,
the surviving entity or transferee shall also satisfy the requirements for
becoming a Permitted Borrower, subject to the other terms and conditions
hereof).”
     

 
5
 

--------------------------------------------------------------------------------



10. Section 8.2(d) of the Credit Agreement is amended and restated in its
entirety, as follows:
 

     
“(d) (i) any Domestic Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to any
other Domestic Subsidiary; and (ii) any Foreign Subsidiary may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Domestic Subsidiary or to any other Foreign
Subsidiary, provided, in each case under this clause (ii), that (x) such
Subsidiary is a Wholly Owned Subsidiary, and (y) if the transferor Foreign
Subsidiary is a Permitted Borrower, then the transferee Subsidiary must also
satisfy the requirements for becoming a Permitted Borrower or a Significant
Foreign Subsidiary that has executed and delivered the documents required
pursuant to Sections 2.1(a)(ii) and (iii), as though it were becoming a
Permitted Borrower, subject to the other terms and conditions hereof, and 7.16
hereof;”
     

 
11. Section 8.4(i) of the Credit Agreement is amended to add, at the end of such
section (following the words, “pursuant to Section 8.2(f)” but before the
semi-colon), the words “and the representations, warranties and indemnification
provisions given pursuant to the Separation and Distribution Agreement and any
related documents, instruments or other agreements;”.
 
12. Section 8.7(d) of the Credit Agreement is amended and restated in its
entirety, as follows:
 

     
“(d) Intercompany Loans, Advances, or Investments made on or after the Effective
Date hereunder to Company or any Wholly Owned Domestic Subsidiary, or by Company
or any Subsidiary to Company or any other Wholly Owned Subsidiary (excluding the
Israeli Subsidiaries and the Israeli-Owned Subsidiaries), provided that (i) any
such Intercompany Loan (other than a guaranty) made by Company or Domestic
Subsidiary be evidenced by and funded under an Intercompany Note, (ii) both
before and after giving effect to any such loans, advances or investments, no
Default or Event of Default has occurred and is continuing under this Agreement
(or would result from the making of such Intercompany Loan, Advance or
Investment), (iii) in the case of Intercompany Loans from a Domestic Subsidiary
or Company to a Domestic Subsidiary or Company and Intercompany Loans from a
Foreign Subsidiary to a Foreign Subsidiary, no notice has been given by Agent
(upon the direction of the Required Lenders) suspending the right to make such
Intercompany Loans, (iv) no repayments of such Intercompany Loan shall be made
while a Default or Event of Default has occurred and is continuing, or could
reasonably be expected to result from such payment, and (v) the terms governing
each such loan or advance to Company or any Subsidiary shall specifically state
that no payments shall be made thereunder if a Default or Event of Default under
this Agreement has occurred and is continuing, or could reasonably be expected
to result therefrom unless Agent otherwise consents in writing.”
     

 
13. Section 8.7(e) of the Credit Agreement is amended and restated in its
entirety as follows:
 
6
 

--------------------------------------------------------------------------------




     
“(e) Intercompany Loans, Advances or Investments made on or after the Effective
Date by Company or any Subsidiary to the Israeli Subsidiaries, the Israeli-Owned
Subsidiaries or to any Subsidiary which does not constitute a Wholly Owned
Subsidiary (provided (i) that any such Intercompany Loan (other than a guaranty)
made by Company or a Domestic Subsidiary be evidenced by and funded under an
Intercompany Note), (ii) that at the time any such loan, advance or investment
is made (before and after giving effect thereto) no Default or Event of Default
has occurred and is continuing, (iii) that the aggregate amount of all such
loans, advances and investments shall not exceed, at any time outstanding, 15%
of Tangible Net Worth and (iv) that the terms governing each such loan or
advance to any Subsidiary shall specifically state that no payments shall be
made thereunder if a Default or Event of Default under this Agreement has
occurred and is continuing, or could reasonably be expected to result therefrom
unless Agent otherwise consents in writing;”
     

 
14. Section 8.7(f) of the Credit Agreement is amended and restated in its
entirety as follows:
 

      “(f) Intercompany Loans, Advances or Investments made on or after the
Effective Date by one Israeli Subsidiary to another such Subsidiary or to an
Israeli-Owned Subsidiary or by an Israeli-Owned Subsidiary to another such
Subsidiary or to an Israeli Subsidiary (provided (i) that at the time any such
loan, advance or investment is made (before and after giving effect thereto) no
Default or Event of Default has occurred and is continuing, and (ii) that the
terms governing each such loan or advance shall specifically state that no
payments shall be made thereunder if a Default or Event of Default under this
Agreement has occurred and is continuing, or could reasonably be expected to
result therefrom unless Agent otherwise consents in writing and (iii) if the
Subsidiary making such loan, advance or investment is a Permitted Borrower, the
Equity Interests of any Subsidiary of such Permitted Borrower receiving such
loan, advance or investment shall be pledged to Agent, for and on behalf of the
Banks (subject to the other terms and conditions hereof), to secure the
obligations of such Permitted Borrower under this Agreement;”      

 
15. Section 8.9 of the Credit Agreement is amended to replace the word “and” (in
the fifth line thereof, preceding clause (ii)) with a comma and to add new
clause (iii), as follows:
 

     
“(iii) transactions effected pursuant to the Transition Services Agreements
entered into under the Separation and Distribution Agreement, or otherwise to
comply with its obligations under the Separation and Distribution Agreement.”
     

 
16. Section 8.13 is amended to change the caption thereof to “Amendment of
Subordinated Debt and Other Debt Documents, Permitted Securitizations and
Documents Related to the VPG Spin-Off” and to add, after the words “any
Permitted Securitization” (in the fifth line thereof, preceding the comma) the
words “or the Separation and Distribution Agreement or any material documents,
agreements or instruments related thereto.”
 
7
 

--------------------------------------------------------------------------------



17. Section 12.15 of the Credit Agreement is amended to add, at the end of
subparagraph (b) thereof (immediately following clause (iv)), new clause (v), as
follows:
 

     
“Furthermore, (x) the Lenders agree to release or not require the delivery of,
and hereby irrevocably authorize Agent to release or not require the delivery
of, any Guaranty by the Israeli-Owned Subsidiaries or any Pledge Agreement over
the Equity Interests of any Foreign Significant Subsidiary by any Israeli-Owned
Subsidiary, except to the extent such Israeli-Owned Subsidiary is a Foreign
Permitted Borrower and then only to the extent of any Advances made under this
Agreement to it (but not securing any Advances to the Company or any of the
other Permitted Borrowers), (y) the Lenders agree that, notwithstanding the
terms and conditions set forth in paragraph 17(b) of the Second Amendment, (i)
Vishay Europe Sales GmbH shall not be required to execute and deliver a pledge
of its accounts receivable and (ii) Vishay Europe shall not be required to
execute and deliver a pledge over the Intercompany Loans outstanding from its
material Subsidiaries and (z) nothing in this Section 12.15 shall be deemed to
require the release, and the Lenders shall not be obligated to release, any Lien
over the Equity Interests of Vishay Israel.”
     

 
18. Schedule 4.1 attached to the Credit Agreement is hereby deleted and Schedule
4.1 attached hereto as Annex B is inserted in its place.
 
19. This Third Amendment shall become effective (according to the terms hereof)
on the date (the “Third Amendment Effective Date”) that the following conditions
have been fully satisfied by the Borrowers:
 

     
     (a) Agent shall have received counterpart copies (by facsimile or email) of
(i) this Third Amendment (in form and substance acceptable to Agent), duly
executed and delivered by the Borrowers and the requisite Lenders, and (ii) that
certain Reaffirmation of Guaranty by the Significant Domestic Subsidiaries, in
each case with original signatures to follow promptly thereafter.
 
     (b) Agent shall have received such resolutions, authority documents and
opinions of counsel as Agent may reasonably require, in form and substance
reasonably satisfactory to Agent.
 
     (c) Agent shall have received such other documentation as it may reasonably
request within a reasonable time period following such request, giving
consideration to the extent and nature of the information so requested.
 
     (d) Borrowers shall have paid to the Agent, for distribution to each Lender
that approved and executed this Third Amendment (“Approving Lender”), a
nonrefundable amendment fee in an amount equal to seven and one half (7.50)
basis points on such Approving Lender’s Percentage of the Revolving Credit
Aggregate Commitment and the Term Loan, immediately prior to giving effect to
the Third Amendment and to the Agent all fees and other amounts, if any, that
are due and owing to the Agent as of the Third Amendment Effective Date.

 
8
 

--------------------------------------------------------------------------------



20. Each of the Borrowers hereby represents and warrants that, after giving
effect to any amendments, consents and waivers contained herein, execution and
delivery of this Third Amendment and the performance by each of them of their
respective obligations under the Credit Agreement as amended hereby (herein, as
so amended, the “Amended Credit Agreement”) are within its company powers, have
been duly authorized, are not in contravention of law or the terms of its
operating agreement or other organizational documents, as applicable, and except
as have been previously obtained, do not require the consent or approval,
material to the amendments set forth herein, of any governmental body, agency or
authority, and the Amended Credit Agreement will constitute the valid and
binding obligations of the Borrowers, as applicable, enforceable in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law).
 
21. Except as specifically set forth herein, this Third Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants) or any of the other Loan Documents, or to
constitute a waiver or release by any of the Lenders or the Agent of any right,
remedy, Collateral, Default or Event of Default under the Credit Agreement or
any of the other Loan Documents, except to the extent specifically set forth
herein. Each of the Borrowers hereby acknowledges and agrees that this Third
Amendment and the amendments contained herein do not constitute any course of
dealing or other basis for altering any obligation of the Borrowers, any other
Credit Party or any other party or any rights, privilege or remedy of the
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument except as expressly set forth herein.
Furthermore, this Third Amendment shall not affect in any manner whatsoever any
rights or remedies of the Lenders or the Agent with respect to any other
non-compliance by the Borrowers with the Credit Agreement or the other Loan
Documents not waived or otherwise amended hereby, whether in the nature of a
Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction.
 
22. Each of the Borrowers hereby acknowledges and confirms that it does not
possess any claim, cause of action, demand, defense, and other right of action
whatsoever, in law or equity against the Agent or any of the Lenders
(collectively, the “Lender Parties”), prior to or as of the date of this Third
Amendment by reason of any cause or matter of any kind or nature whatsoever,
including, but not limited to, any cause or matter arising from, relating to, or
connected with, in any manner the Credit Agreement, any of the Loan Documents,
any related document, instrument or agreement or this Third Amendment
(including, without limitation, any payment, performance, validity or
enforceability of any or all of the indebtedness, covenants, agreements, rights,
remedies, obligations and liabilities under the Credit Agreement, any of the
Loan Documents, any related document, instrument or agreement or this Third
Amendment) or any transactions relating to any of the foregoing, or any or all
actions, courses of conduct or other matters in any manner whatsoever relating
to or otherwise connected with any of the foregoing.
 
9
 

--------------------------------------------------------------------------------



23. Each of the Borrowers hereby reaffirms, confirms, ratifies and agrees to be
bound by each of its covenants, agreements and obligations under the Credit
Agreement, as amended as of the date hereof, and each other Loan Document
previously executed and delivered by it, or executed and delivered in accordance
with this Third Amendment. Each reference in the Credit Agreement to “this
Agreement” or “the Credit Agreement” shall be deemed to refer to Credit
Agreement as amended by this Third Amendment and each previous amendment
thereto.
 
24. Unless otherwise defined to the contrary herein, all capitalized terms used
in this Third Amendment shall have the meanings set forth in the Credit
Agreement.
 
25. This Third Amendment shall be a contract made under and governed by the
internal laws of the State of Michigan, and may be executed in counterpart, in
accordance with the Credit Agreement.
 
26. Each of the Borrowers and the Agent agrees that any copy of this Third
Amendment (or any other Loan Document) signed by them and transmitted by
facsimile, email or any other delivery method shall be admissible in evidence as
the original itself in any judicial or administrative proceeding, whether or not
the original is in existence.
 
10
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Borrowers, the Lenders and Agent have each caused
this Third Amendment to be executed by their respective duly authorized officers
or agents, as applicable, all as of the date first set forth above.
 
AGENT:
 
COMERICA BANK, as Agent, Swing Line Lender, Issuing Lender and Lender
  By:  
/s/
  Its: Vice President   COMPANY:  
VISHAY INTERTECHNOLOGY, INC.
 
By:
/s/ Peter G. Henrici
  Its:
Secretary
 
PERMITTED BORROWERS:
 
SILICONIX INCORPORATED
  By:
/s/ Peter G. Henrici
  Its:
Secretary
 
SILICONIX TECHNOLOGY C.V.
  By:
/s/ Peter G. Henrici
Peter G. Henrici of Siliconix Semiconductor, Inc., a General Partner of
Siliconix Technology, C.V.
       Its:
Secretary

 

--------------------------------------------------------------------------------



CONSENT TO THIRD AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT
 
     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain Third Amendment to Fourth Amended and
Restated Credit Agreement dated June 11, 2010.
 
Dated: June 11, 2010
 
JPMorgan Chase Bank, N.A.
(Lender)   By:  
/s/
  Its:
Vice President
 
Bank of America, N.A.
(Lender)   By:
/s/
  Its:
Senior Vice President
 
Bank Leumi U.S.A.
(Lender)   By:
/s/
  Its:
Vice President
 
Wells Fargo Bank, N.A
(Lender)   By:
/s/
  Its:
Director

 

--------------------------------------------------------------------------------



Bank of Tokyo-
Mistubishi UFJ Trust Company (Lender)   By:  
/s/
  Its:
Vice President
 
Bank Hapoalim B.M.
(Lender)   By:
/s/
  Its:
Senior Vice President
 
Intesa Sanpaolo S.p.A.
(Lender)   By:
/s/
  Its:
Vice President
 
PNC Bank, N.A.
(Lender)   By:
/s/
  Its:
Vice President
 
TD Bank, N.A.
(Lender)   By:
/s/
  Its:
Senior Vice President
 
HSBC Bank U.S.A., N.A.
(Lender)   By:
/s/
  Its:
Vice President

 

--------------------------------------------------------------------------------